Citation Nr: 1208622	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for the Veteran's service-connected left knee disorder, rated as 10 percent disabling prior to May 11, 2011, and 30 percent disabling thereafter.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2004 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In October 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge on the issue of entitlement to an increased rating for his service-connected left knee disorder.  A transcript of that hearing is of record and has been associated with the claims file. 

The issues currently on appeal were previously before the Board on two separate occasions, in both May 2009 and December 2010.  On those occasions the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran in the development of his claim.  With regard to the Veteran's claim of entitlement to increased rating for his service-connected left knee disorder the Board notes that the requested development has been completed to the extent possible and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Following the December 2010 remand the RO issued a December 2011 rating decision wherein it increased the rating for the Veteran's service-connected left knee disorder to 30 percent, effective from May 11, 2011.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether entitlement to a separate compensable rating for instability under Diagnostic Code 5257 is warranted appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for consideration and initial disposition.  

With regard to whether or not new and material evidence has been submitted to reopen to Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board notes that further development is necessary.  Accordingly, these claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 11, 2011, the Veteran service-connected left knee disorder was not manifested by ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, flexion limited to 45 degrees, extension limited to 5 degrees, impairment of the tibia or fibula or genu recurvatum.  

2.  At no point during the period on appeal has the Veteran's service-connected left knee disorder been manifested by ankylosis, flexion limited to 45 degrees, extension limited to 30 degrees or nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  Prior to May 11, 2011, the criteria for a rating in excess of 10 percent for the Veteran's service-connected left knee disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

2.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected left knee disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2003, March 2006, June 2007 and July 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  However, the Board notes that the claim on appeal arises from the grant of service connection for that disability.  Accordingly, Vazquez-Flores is inapplicable.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection for a left knee disorder in April 1988.  In a November 1988 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in December 1988.  The RO issued a Statement of the Case (SOC) in February 1989 and the Veteran filed a Substantive Appeal (VA Form 9) in April 1989.  In July 1990 the Board denied entitlement to service connection.  

In May 2003 the Veteran attempted to reopen his claim of entitlement to service connection for a left knee disorder.  Entitlement to service connection for that condition was granted in a March 2004 rating decision.  A 10 percent rating was assigned effective from May 21, 2003.  The Veteran submitted a Notice of Disagreement (NOD) in May 2004, asserting entitlement to an increased rating and entitlement to an effective date for service connection earlier than May 21, 2003.  The RO issued a Statement of the Case (SOC) in November 2005 and the Veteran filed a Substantive Appeal (VA Form 9) in December 2005.  The Veteran's claim came before the Board in May 2009, at which time the Board granted entitlement to an effective date of March 17, 2000.  The Board remanded the Veteran's increased rating claim on that issue.  The increased rating claim was again remanded in December 2010.  In December 2011 the RO issued a rating decision granting entitlement to a 30 percent rating, effective from May 11, 2011.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his increased rating claim, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

Essentially, the Veteran contends that the evaluations he has received for his left knee disorder do not accurately reflect that condition's severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Private treatment records indicate that the Veteran underwent arthroscopic surgery to his left knee in 1997.  Additional records received by VA in March 2000 indicate that the Veteran was still experiencing chronic left knee pain.  Treatment records from September 1999 reveal that the Veteran had full range of motion without active synovitis, effusions, subcutaneous nodules or painful swollen joints.  

In April 2002 the Veteran was afforded a VA examination in support of a different claim.  During that examination the examiner noted medial and collateral and anterior cruciate ligament tears, but did not specify a knee.  Crepitus on range of motion of the knees was noted bilaterally, but there was no swelling or erythema.  Range of motion studies revealed full knee extension and flexion from zero to 130 degrees bilaterally.  A diagnosis of degenerative joint disease was noted

An April 2003 memo from the Veteran's private physician indicates that he has chronic and severe knee pain that requires daily medication and interferes with his daily activity.  Exacerbations four to six times a year lasting for at least two weeks at a time were also noted.  

In another VA examination, dated July 2003, the Veteran stated that he has had joint pain since 1970, and that his biggest problem today is pain in his knees.  A diagnosis of bilateral knee degenerative joint disease secondary to steroid treatment was noted.  

Subsequent VA treatment records show continued reports of pain in the left knee.  VA treatment records from November 2005 indicate that the Veteran described his left knee giving way and causing a loss of balance leading to a fall.  He reported having had similar problems in the past.  The treating provided noted normal movement of the knee.  VA treatment records from June 2006 indicate that the Veteran reported being able to walk approximately a half a mile before experiencing pain in his knees.  The treating provider noted that the Veteran was wearing bilateral knee braces.  

In February 2006 the Veteran was afforded a VA examination specifically in support of his increased rating claim.  However, the examiner stated that due to recent surgery it was inappropriate to perform an assessment of the Veteran's knee function.  The examiner recommended that the examination be deferred for approximately six months.

In April 2006 the Veteran submitted a statement wherein he reported numerous dislocations and buckling associated with his left knee.  He related an incident from November 2005 where he fell in the shower due to his left knee.  

The Veteran underwent surgery to his left knee in December 2005.  A preoperative assessment shows that the Veteran reported having had instability and locking symptoms in his left knee.  Physical examination revealed left knee popping and crepitance with range of motion.  Positive apprehension and McMurray's test were noted.  Tenderness to palpation of the plica was also noted, as well instability.  Range of motion was from zero to 130 degrees.  Radiographic imagery revealed tibial plateau sclerosing with medial joint line narrowing.  The evaluating physician's diagnoses were left knee medial meniscal tear, left knee ACL tear, patellofemoral syndrome and plica.  Surgery was performed later that month.  A postoperative evaluation shows that range of motion was from zero to 120 degrees. 

In July 2007 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported having received an arthroscopy from a private physician in December 2005.  The Veteran reported experiencing pain deep inside his left knee.  He denied any flare-ups and stated that his current management technique is physical therapy and resistance exercises.  He reported that his range of motion is not restricted, but is irritated.  In addition, the Veteran reported buckling of the left knee and stiffness secondary to cold weather.  However, the Veteran also stated that his left knee was stable and he denied any incapacitation, locking of the left knee, weakness, fatigue, lack of endurance, giving way, giving out or swelling.  He reported an inability to bale hay, ride on a tractor or use a standard transmission due to his left knee disorder.  On physical examination the examiner noted that the Veteran was wearing bilateral knee braces and had a shortened stride length.  There was minimal loss of normal anatomic landmarks and no edema, effusion, weakness, redness or heat.  The Veteran denied tenderness on palpation.  Range of motion studies revealed flexion to 135 degrees and extension to zero degrees.  Crepitus on repetitive motion was noted.  The examiner stated that after active and passive range of motion there was no pain at the end of range of motion or within the arc of motion.  The Veteran did not report any additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  The examiner stated that the Veteran's left knee was normal, stable and without residuals of the surgical arthroscopic procedure.  

The Veteran was afforded an additional examination in July 2008.  During that examination the Veteran reported that he wears a left knee brace at all times due to instability.  He reported that his left knee pain was a 7 out of 10.  He reported weakness on both flexion and extension, as well as stiffness which is worse in the morning.  He stated that he has poor balance due to instability and giving way of the left knee and that it is difficult for him to go up or down stairs due to this instability.  He denied popping, catching or locking, but did report fatigability and lack of endurance.  The Veteran stated that he works as a bus driver and that he experiences significant pain in his left knee as a result of driving a manual transmission.  He stated that this pain is bothersome but does not prevent him from performing his duties.  Physical examination did not reveal any erythema or color.  There was no soft tissue swelling.  Small joint effusion was noted, but there was no ecchymosis.  Range of motion studies revealed active range of motion from zero to 110 degrees and passive range of motion from zero to 120 degrees.  Pain was noted past 105 degrees.  Repetitive motion testing did not result in additional limitations.  The examiner also noted that he found no objective evidence that function was additional limited by pain, fatigue, weakness, incoordination or lack of endurance with repetitive motion testing.  With regard to stability, the examiner noted that the left knee was stable to varus stresses at both zero and 30 degrees.  He did note that the left knee open to valgus stress at both zero to 30 degrees and that the left knee had a negative posterior drawer.  McMurray's test was negative.  There was tenderness to palpation over the medial and lateral joint line of the left knee.  The Veteran's gait was antalgic on the left.  Radiographic imagery showed minimal spurring involving the left patella.  The examiner diagnosed the Veteran with left knee post-traumatic osteoarthritis/degenerative joint disease, left anterior cruciate ligament disruption and left medial collateral ligament sprain.  

In January 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that his knee was barely functional.  He stated that he has been in discussions to get a knee replacement and that he must wear a brace constantly or any attempt to go up steps will cause his knee to buckle.  He stated that he has been wearing a knee brace since 1997.  He also reported that his knee becomes painful if he walks more than approximately 300 feet. 

In August 2009 the Veteran was afforded another VA examination.  In his report the examiner stated that there was no evidence of abnormal weight bearing, crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormalities.  The examiner stated that the Veteran's range of motion was normal, with flexion to 140 degrees and extension to zero degrees.  He noted that there was no additional limitation of joint function, nor any additional pain, fatigue, weakness, lack of endurance or incoordination on repetitive use.  

In an August 2010 statement the Veteran and his representative asserted that the physician who provided the August 2009 examination was not qualified.  Accompanying that statement the Veteran submitted information indicating that the examiner was a specialist in family medicine.  In his August 2010 Substantive Appeal (VA Form 9) the Veteran reiterated these assertions and requested an additional VA examination.  

In October 2010 the Veteran testified at another hearing before a Veterans Law Judge.  During that hearing the Veteran stated that he has been restricted from doing any jogging, running, jumping or lifting due to the bone-on-bone contact in some areas of his knee.  He stated that extended walking results in pain and swelling in his knee.  He noted that he avoids using a knee brace as much as possible because he was informed that braces cause muscle tissue to atrophy.  He stated that he still sometimes wears a brace when his knee is inflamed because he is afraid it will give way.  He reported that he uses a cane extensively and that his knee is very unstable.  

Subsequent VA treatment records from January 2011 indicate that the Veteran continues to complain of left knee pain.  He reported that in November 2010 his knee gave way and that this happened again in December 2010.  Physical examination revealed flexion limited to 90 degrees.  Effusion was present, but there was no warmth or erythema.  Tenderness was noted diffusely over the medial aspect.  The Veteran was observed to have pseudo-laxity to varus and valgus stress.  The assessment was long-standing knee instability.  

The Veteran's most recent VA examination was provided in May 2011.  During that examination the Veteran reported that his knee became worse in 2007 because he had two episodes of giving way the same day.  He stated that he now has more pain medially, giving way approximately every two days and feels that the left knee is instable.  The examiner noted that while VA treatment records showed pseudo-laxity to varus and valgus stress there was no anterior posterior instability, Lachman's or McMurray's noted.  On physical examination the examiner noted that the Veteran's gait was slow and short-stanced and that the Veteran used a rolling walker.  The examiner did not find any evidence of crepitation, masses, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality or abnormal tendons or bursae.  The examiner did note that compression rotation caused medial joint line pain and that there was tenderness of the medial joint line generally.  With regard to instability, the examiner noted that there was slight pseudo-laxity in varus valgus, but that anterior drawer sign and Lachman's were both negative.  The examiner noted that this finding was in concurrence with the 2007 VA examination report and the January 2011 VA treatment examination.  He did note that the examiner who conducted the 2008 VA examination felt that the Veteran had a positive Lachman's and anterior drawer sign.  In noting these findings the examiner stated that three out of four examinations have not noted instability of the medial collateral ligament or anterior cruciate ligament.  Range of motion studies revealed flexion to 129 degrees and extension to ten degrees.  There was objective evidence of pain with active motion on the left side.  No joint ankylosis was indicated.  The examiner stated that after active and passive range of motion there was no pain at end or arch motion and the Veteran did not report additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  There was no abnormal movement or guarding of movement.  Radiographic imagery revealed minor degenerative changes, moderate peripheral medial compartment narrowing and tiny calcification projects at the margin of the intercondylar eminences.  The examiner noted the Veteran's contention that he retired in 2009 because he was unable to continue driving because of medications he was taking for his back.  In his concluding statement the examiner diagnosed the Veteran with osteoarthritis and instability of the left knee, including anterior cruciate ligament and medial collateral ligament strain.  The examiner stated that the Veteran experienced a traumatic injury in 1988, 17 years after service, and that this injury was more likely than not the cause of his anterior cruciate ligament and medial collateral ligament injury. 

In an April 2011 statement the Veteran reiterated his previous statements regarding his left knee disorder.  He related several incidents of instability, but stated that there have been no additional slight dislocations since November 2010.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran service-connected left knee disorder has been rated as 10 percent disabling prior to May 11, 2011, and as 30 percent disabling thereafter.  Those ratings were assigned under Diagnostic Code 5260 and 5261, for limitation of flexion and limitation of extension.  However, the March 2004 rating decision notes that the 10 percent rating in effect prior to May 11, 2011, was assigned for subjective complaints of painful motion of the knee.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

Initially, the Board notes that there are two separate rating periods on appeal, the 10 percent rating assigned prior to May 11, 2011, and the 30 percent rating assigned thereafter.

As mentioned, the ratings already assigned have been based on limitation of motion under either Diagnostic Code 5260 or Diagnostic Code 5261.  Available diagnostic codes include Diagnostic Code 5260 for limitation of flexion, and Diagnostic Code 5261 for limitation of extension.  In addition, Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for other impairment of the knee, Diagnostic Code 5258 for dislocation of the semilunar cartilage, Diagnostic Code 5259 for removal of the semilunar cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum, should also be considered.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Codes 5256 to 5259 and Diagnostic Codes 5262 and 5263 because they are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With regard to the appeal period prior to May 11, 2011, and after a thorough review of the entirety of the record, the Board finds that the evidence does not demonstrate that a rating in excess of 10 percent is warranted under any of the applicable diagnostic codes.  With respect to limitation of motion, the clinical evidence of record does not indicate that the Veteran had even noncompensable limitations of flexion or extension prior to May 11, 2011.  The findings on record fall well short of the criteria for even a noncompensable rating under Diagnostic Code 5260 or Diagnostic Code 5261.  

Moreover, there is no objective evidence that the Veteran has undergone removal of the semilunar cartilage or that he experiences dislocation of the semilunar cartilage or genu recurvatum.  Similarly, there is no evidence that the Veteran has any form of ankylosis or that he has impairment of the tibia and fibula with moderate knee or ankle disability.  

The Board acknowledges that prior to May 11, 2011, the Veteran had voiced subjective reports of painful knee problems and that he had been diagnosed with osteoarthritis.  However, none of the VA examiners on record found any additional loss of range of motion on repetitive use or any additional limitations of motion due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  In addition, the 10 percent period already assigned for that period was based solely on the Veteran's subjective reports of painful motion.

With regard to the period beginning on May 11, 2011, an after a thorough review of the entirety of the Veteran's claims file, the Board finds that a rating in excess of 30 percent is not warranted under any of the applicable diagnostic codes.  Ratings in excess of 30 percent are only available under Diagnostic Codes 5256 for ankylosis of the knee, Diagnostic Code 5261 for limitation of extension and Diagnostic Code 5262 for nonunion of the tibia and fibula, with loose motion.  

A review of the evidence shows that a rating in excess of 30 percent is not warranted under Diagnostic Code 5256 as the Veteran has not been diagnosed with any type of ankylosis.  Moreover, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262 as the Veteran has not been diagnosed with nonunion of the tibia and fibula.  

The evidence does show that the Veteran has significant limitation of extension.  However, there is no evidence that this has been severe enough, even with consideration of DeLuca factors, to demonstrate limitation of extension to 30 degrees, the requirement for a disability rating in excess of 30 percent.  

As noted above, two separate disability ratings may be assigned if the evidence shows compensable limitation of both flexion and extension.  VAOPGCPREC 9-2004.  However, while the Veteran's limitation with regard to extension are compensable for the period beginning on May 11, 2011, there is no evidence that the Veteran's limitation with regard to flexion have been severe enough to warrant a compensable rating, even when considering DeLuca factors.

The Board makes specific note that a separate compensable rating may be assigned under Diagnostic Code 5257, which provides for ratings for other impairment of the knee that include recurrent subluxation or lateral instability.   There is some evidence of instability in the record.  As such, the Board has determined that consideration as to whether or not entitlement to a separate compensable is warranted for instability should be referred to the Agency of Original Jurisdiction (AOJ).  

Finally, the Board notes that an extraschedular ratings may be assigned in exceptional cases.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the record does not indicate that the Veteran's left knee disorder warranted a rating in excess of 10 percent prior to May 11, 2011.  Moreover, the record does not indicate that the Veteran's left knee disorder has warranted a rating in excess of the 30 percent at any point during the appeal period. 


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee disorder is not warranted for the period prior to May 11, 2011.  

Entitlement to a rating in excess of 30 percent for the Veteran's service-connected left knee disorder is not warranted for the period beginning on May 11, 2011.  


REMAND

The Veteran has also submitted a claim to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Unfortunately, a remand is again required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran first claimed entitlement to service connection for bilateral hearing loss in February 1971.  In an April 1971 rating decision the RO denied entitlement to service connection.  The Veteran did not appeal that rating decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed a new claim in October 1980, asserting entitlement to service connection for both bilateral hearing loss and tinnitus.  In a February 1981 rating decision the RO denied entitlement to service connection for both conditions.  Again, the Veteran did not appeal that rating decision.  Accordingly, it too is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 2003 the Veteran filed a claim to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In an October 2007 rating decision the RO denied entitlement to service connection for both conditions.  The Veteran submitted a Notice of Disagreement (NOD) in November 2007.  In May 2009 the Board remanded those issues for the issuance of a Statement of the Case (SOC) in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a Statement of the Case (SOC) in July 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2010.  The Veteran's claim came before the Board again in December 2010, at which time it was remanded for further development.  As noted above, however, further development in still necessary.

In this regard, the Board notes that in his August 2010 Substantive Appeal (VA Form 9) the Veteran requested a hearing before the Board at the local RO using videoconferencing technology (videoconference hearing).  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


